UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                         Chapter 11
 MARLAINA KOLLER CROES,
                                                         Case No. 20–22239 (RDD)
                                Debtor.


                                CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

               1.      I am over 18 years of age, reside in New York, New York and I am not a

party to this proceeding.

               2.      On June 5, 2020, I served a copy of the Debtor’s Application to Employ

Law Office of Shari B. Rackman as Special Matrimonial Counsel [Doc. No. 35] together with the

Notice of Presentment thereof [Doc. No. 36], upon the parties whose names and addresses are set

forth on the annexed service list by regular first-class mail, by depositing true copies of same in

pre-paid, properly addressed wrappers in an official depository under the exclusive care and

custody of the United States Postal Service within the state of New York.

Dated: New York, New York
       June 11, 2020



                                                                 Paris Gyparakis
                                       SERVICE LIST

Office of the United States Trustee             GEICO Insurance Agency, Inc.
U.S. Federal Office Building                    One GEICO Plaza
201 Varick Street, Room 1006                    Washington, DC 20076
New York, NY 10014
Attn: Greg M. Zipes, Esq.                       Green Capital Funding, LLC
                                                116 Nassau Street, 8th Fl.
200 SMRR LLC                                    New York, NY 10038
201 Saw Mill River Road
Yonkers, NY 10701                               Horacio Rodriquez
                                                55 Gilbert Place
3G Land Group, LLC                              Yonkers, NY 10701
27 Hidden Oak Rd.
Briarcliff Manor, NY 10510                      Howard Lee
                                                15 Bellwood Ave
870 Nepperhan Avenue, LLC                       Dobbs Ferry, NY 10522
201 Saw Mill River Road
Yonkers, NY 10701                               Howard P. Magaliff
                                                Chaprter 7 Trustee of Allways East
AIS Portfolio Services, LP                         Transportation, Inc.
c/o Capital One Auto Finance                    c/o Rich Michaelson Magaliff, LLP
4515 N Santa Fe Ave. Dept. APS                  335 Madison Avenue, 9th Fl.
Oklahoma City, OK 73118                         New York, NY 10017

AT&T Services Inc.                              Mr. Chimney Asbestos & Chimney
One AT&T Way, Ste 3A104                         529 Rockland Ave
Bedminster, NJ 07921                            Mamaroneck, NY 10543

Capital One, N.A.                               Office of the NYS Attorney General
1680 Capital One Dr.                            Attorneys for NYS Dep't of Taxation &
McLean, VA 22102                                   Finance
                                                28 Liberty Street, 17th Fl.
Chiesa Shahinian & Giantomasi PC                New York, NY 10005
Attorneys for Platte River Insurance            Attn: Enid Nagler Stuart, Esq.
   Company
One Boland Drive                                Saeb W Aldogom
West Orange, NJ 07052                           385 Ashford Ave
Attn: Marc R. Lepelstat, Esq.                   Dobbs Ferry, NY 10522

Farrell Fritz, P.C.                             The Law Offices of Joseph R. Miano
Attorneys for Nations Fund I, LLC               120 Bloomingdale Rd, #306
400 RXR Plaza                                   White Plains, NY 10605
Uniondale, NY 11556
Attn: Darren A. Pascarella, Esq.

                                            2
Port Authority of New York & New Jersey       Woods Oviatt Gilman, LLP
150 Greenwich Street                          Attorneys for Carrington Mortgage
New York, NY 10007                               Services, LLC
                                              500 Bausch & Lomb Place
Walter Jackson                                Rochester, NY 14604
4 Rolling Way, Unit N                         Attn: Brittany J. Maxon, Esq.
Peekskill, NY 10566




                                          3
